Hello. This is Dale Smith, Chief Investment Officer of Meeder Financial. Welcome to our 2nd Quarter Economic Outlook and Review Webcast. In this brief presentation, we will touch on the key drivers of economic and market performance that we see affecting the markets for the remainder of 2011. As we’ve discussed in previous quarters, for a very timely representation of GDP, we like to follow the Institute for Supply Management’s monthly purchasing manager index.Any reading above 50 indicates expansion.This indicator has now been above 50 for 23 consecutive months, indicating nearly two years of continuous expansion. This is indicative of further economic growth and the calls for a so called double dip recession continue to fade. While this indicator has declined modestly, it is being compared to readings in the first quarter which were at their highest level in the past 7 years.In other words, by this measure, the economy was expanding at a faster pace in the first quarter than at any time in the past 7 years, and though the rate of increase has decelerated, the continued readings above 50 continue to indicate an expanding economy. Turning to unemployment, the unemployment rate continues to hover at around 9%, though this is almost always a severely lagging indicator.For a more current representation of job growth, we introduced this chart a few quarters ago, which shows the net job losses, in percentage terms for every recession since World War II.The two things that continue stand out here are, first the depth of the most recent recession compared to the previous 10 recessions and second, the general symmetrical pattern of loss and recovery of previous recessions.If this trend holds true for this period as well, we will likely see an acceleration of job gains over the next several months, as projected by the blue line in this chart. This chart of initial weekly jobless claims provides an even more timely snapshot of the employment situation in the United States.Many economists believe that a rate under 400,000 per week is necessary for sustained net job creation.While clearly better than last year or the year before,the fact that the average claims seem stuck just above 400,000 per week is a continuing cause for concern. Next, turning to housing, this chart depicts historical trends in housing prices using the Case Shiller 10 City and 20 City Composites.What these indices show is that after a brief period of stabilization, which was helped by two separate stimulus packages that have since expired, prices continue to slide modestly, and though certainly not at the rates of 2006 through 2008, continue to put a cap on consumer confidence and are a continuing headwind for the economy. Normally, new housing construction represents approximately 5% of total GDP in the United States.The bad news is that new home construction represents the lowest contribution to GDP since records have been kept.Notice in this slide how residential investment tends to increase at the end of recessions, here shaded in light blue.After the last recession, however, housing has not rebounded as it has in past recessions.This has been caused by a combination of issues, including the housing bubble, foreclosed homes still providing excess supply to the housing market, lingering unemployment and banks and other financial institutions reluctance to lend.The good news, if there is some, is that, as it relates to GDP, the contribution resulting from new home construction can’t get much worse from here. Gasoline prices, along with the prices of many other commodities, have risen sharply during 2011.However, as the second quarter demonstrated, the prices of these commodities can fall quickly as well.Rising food and energy prices act as a tax on consumers, which diverts spending from other activities.Since consumer spending comprises approximately two thirds of our nation’s overall economy, it is important that food and energy prices don’t rise too far in order to keep the economic recovery on track.On a positive note, recently as the price of oil has dropped, the cost of gasoline has declined by approximately 40 cents per gallon, reducing the effects of this headwind on economic growth. We would now like to highlight several key considerations that supports our overall investment posture, which continues to favor further stock market upside.To summarize, economic indicators around the world remain expansionary, stock market valuations are reasonable, the level of inflation and interest rates are low, and our various investment models prefer market segments that have historically performed well in a rising market environment. This is a chart of the month-to-month change in leading economic indicators, which is released by the Conference Board.Following a positive start to the year, leading economic indicators briefly slipped into negative territory during the month of April, which also coincided with concerns that global economic activity was quickly decelerating.However, in the most recent report, leading indicators rebounded sharply back to a positive reading, which helped reinforce our view that the deceleration in economic activity was likely to be temporary.As illustrated in the chart, a similar phenomenon was experienced during 2010 as well. There has been significant attention and debate regarding the potential for high inflation given the global economic recovery and ongoing easy monetary policy characterized by low interest rates in developed economies.As an example, inflation has increased recently due to rising gas prices, which was driven primarily by rapidly increasing oil prices.However, as we saw during the second quarter, the price of oil and other commodities can drop just as quickly as they increased, which can lead to volatile inflation readings. As a result, many economists tend to focus on ‘core’ measures of inflation, which exclude volatile food and energy prices.On that basis, which is presented in this chart, inflation remains low and also helps explain why treasury yields remain at historically low levels. And finally, stock market valuations are supportive of current market prices, and potentially argue for additional upside.This chart shows the price of the S&P 500 going back to 2006, as well as the level of earnings for the companies comprising the S&P 500 Index.As you can see, the level of earnings has essentially matched its prior peak set back in 2007; however, the price of the S&P 500 is approximately 15% lower than the peak price realized in 2007.This implies that there is room for expansion in the amount that investors are willing to pay for earnings, which is known as the market multiple.The market multiple also tends to respond well to a low interest rate and inflationary environment, which we highlighted on the previous chart. Thank you for your time.I strongly encourage you to also view our 2nd Quarter 2011 Review webcast focusing on the recent performance of the markets as well as our current investment strategies and allocations. Thank you for joining us today. Hello.This is Dale Smith, Chief Investment Officer of Meeder Financial.Welcome to our 2nd Quarter 2011 Review webcast. In this brief presentation, we will review the recent performance of the stock market along with our current investment strategies and allocations. The next several slides are simple views of the stock market, represented by various indices over various time periods.Each slide tells a slightly different story.This first slide depicts the S&P 500, shown here in blue, which represents 500 of the largest companies in the United States and represents approximately 75% of the market value of all stocks in the U.S.The red line is the 200 day moving average of the S&P 500.Similar to the mid-February to mid-March time period, the S&P declined approximately 7% from the period of April 29th to June 15th.At that point, the market was up only 1.5% on a year-to-date basis.However, the market then bounced off of its 200 day moving average and the S&P 500 finished the last two weeks of June up strongly.As of June 30, the S&P 500 ended up 0.1% for the 2nd quarter and a little over 6% for the year-to-date period. Now let’s look at a little bit of a longer term chart.With the 2007 and 2008 stock market performance still fresh in many investors minds, every 5% decline combined with a few negative news stories now tend to cause tremendous anxiety.In fact, the S&P 500 averages 4 to 5 such declines per year over longer periods.This chart shows that there have been 8 such declines of 5% or more since March of 2009, a period of time that the markets have increased nearly 100%. This slide compares the S&P 500 to 3 other segments of the market.The S&P 500 is shown here again in blue. Small capitalization stocks, represented by the Russell 2000 index shown here in red, were marginally ahead of the S&P after the first quarter, but were actually down 1.6% during the second quarter and are now essentially in line with the large cap stocks year to date. Emerging Markets, shown here in green, continue to lag the U.S. markets but have recently gained some ground on a relative basis, and are now in positive territory year to date. The Developed International markets, shown here in yellow, lagged the U.S. markets early in the second quarter, due to the unfortunate events in Japan and the continuing credit problems in Europe.However, these markets have regained their relative performance and lag the U.S. markets only very slightly on a year-to-date basis.Our next slide will show the S&P 500 vs. Developed International markets for a longer time frame. As we have noted in previous quarters, we have consciously avoided any direct exposure to developed international markets since December of 2009 in any of our tactically managed equity portfolios.This has aided our relative performance over this time period.However, more recently, the relative valuations in Europe and Japan have become more favorable and, if these trends in our investment models continue, we may initiate a position in these markets for the first time in over a year and a half. As we have also noted in the past two quarters, our investment models have generally been favoring growth over value since September of last year. This positioning has also aided our performance over that time period.Currently, our biggest sector overweight is in Health Care stocks, a sector that is normally classified as growth. This slide is a composite representation where the red line represents an equally weighted composite made up of the historical returns of the one-year seasonal cycle, the four year presidential cycle, and the 10 year decennial cycle.The blue line represents the performance of the S&P 500 for the past 2 and a half years.Direction, here is more important than the actual level.If the historical red line is any indication, the markets can be in for continued volatility over the next 18 months leading up to the next election. We used this slide last quarter and show it again as a reminder to investors. From September 2010 to mid-February 2011, the S&P 500 gained over 25%. A logical concern for many investors is how the stock market might perform after such a strong advance over such a short-period of time. There have been 12 other occurrences over the past 40 years where the S&P 500 gained over 25% in a period of less than 6 months.As shown here, in virtually every instance, the markets were higher 3, 6, and 12 months later, on average by 3%, 10%, and 18% respectively. Additionally, our Defensive Equity model has continued to indicate a favorable risk/reward relationship in the stock market.As a result, we are maintaining our fully invested position in our Defensive Equity Portfolios. One final market chart, this slide compares the S&P 500 for the past several years with what is known as the advance/decline or A.D. line.The advance/decline line simply measures the number of stocks increasing in value vs the number of stocks decreasing in value each day.Note how the A/D line began declining in late 2007 while the market was still rising.This is frequently viewed as a signal of a potential market top, as fewer and fewer stocks are leading the advance.Note how more recently, this divergence doesn’t appear to be occurring.The A/D line continues to advance along with the market.This strong breadth measure is one of the reasons we continue to give this bull market the benefit of the doubt. Currently, in our growth portfolios, we are maintaining our overweights to small and mid cap stocks.We are also overweight both Industrial Materials and Healthcare, while underweight both Energy and Utilities.To date, as mentioned, we have avoided the developed international markets space while maintaining modest exposure to the emerging market space. For our defensive equity portfolios, our models have indicated that we are in a low risk stock market environment.Consequently, we increased our equity exposure throughout the fourth quarter of last year and ended the year essentially fully invested in the stock market, a position we have maintained throughout the first half of 2011. The equity holdings in our defensive equity portfolios are very similar to our growth portfolios. Our fixed income models continue to indicate that intermediate term interest rates may increase.As a result, we continue to maintain an average weighted maturity slightly below that of our benchmark.We also continue to overweight investment grade corporate bonds versus US Treasuries and Agencies. Thank you for your time.We encourage you to also review our 2nd Quarter 2011 Economic Outlook webcast focusing on recent economic trends and other potential key drivers that could affect the financial markets for the remainder of 2011. If you have questions or comments, please feel free to call or send us an email. Thank you for joining us today.
